220 S.E.2d 869 (1976)
28 N.C. App. 347
STATE of North Carolina
v.
Bruce Lamont McNEIL.
No. 7510SC638.
Court of Appeals of North Carolina.
January 7, 1976.
*870 Atty. Gen. Rufus L. Edmisten by Associate Atty. Joan H. Byers, Raleigh, for the State.
Brenton D. Adams, Raleigh, for defendant-appellant.
MORRIS, Judge.
Defendant first contends that the trial court erred in allowing into evidence a fingerprint identification card. We disagree. We can see no prejudicial effect in the introduction of this card. State v. Jackson, 284 N.C. 321, 331-334, 200 S.E.2d 626 (1973). Moreover, there is nothing in the record to indicate that the objectionable features noted in Jackson in fact appeared in or occurred during the trial of this case.
Defendant also contends that the ". . . trial court erred in allowing the prosecution to ask the defendant whether he refused to make a statement to the police". We again disagree. On cross-examination, defendant stated that he had not
". . . discussed this case with anyone but that detective there and my lawyer. This detective is the only detective I have talked to about this case.
Q. I'll ask you sir, if it's not true that rather than telling this detective what you testified on the stand, isn't it true that you didn't tell him anything, you refused to make a statement?
MR. TWIGGS: Objection.
THE COURT: Overruled.
EXCEPTION NO. 24
A. That's a story because I signed my waiver of rights. I told him I didn't mind talking.
Q. You refused; didn't you?
A. No, I told him I didn't if he got paper and I waived my rights to discuss the case with him, I told him I didn't know anything about this."
*871 A contextual reading of this testimony indicates that there has been no prejudice to defendant from this line of questioning. In fact, his answer "I didn't know anything about this" would tend to support his alibi defense.
No error.
PARKER and MARTIN, JJ., concur.